            Case 2:20-cv-02666-BMS Document 1 Filed 06/08/20 Page 1 of 19




                      IN THE UNITED STATES DISTRICT COURT
                   FOR THE EASTERN DISTRICT OF PENNSYLVANIA



 AUBURN RACQUET CLUB, INC., a
 California corporation, and JACK
 DRIMMER d/b/a PLEASURE HILLS                              Case No. _______________________
 REAL ESTATE CO., LLC, individually and
 on behalf of all others similarly situated,

                                 Plaintiffs,

        vs.

 PHILADELPHIA INDEMNITY
 INSURANCE COMPANY,

                                 Defendant.


                                 CLASS ACTION COMPLAINT

       Plaintiffs, AUBURN RACQUET CLUB, INC., and JACK DRIMMER d/b/a/ PLEASURE

HILLS REAL ESTATE CO., LLC, bring this Class Action Complaint, individually and on behalf

of all others similarly situated, against Defendant, PHILADELPHIA INDEMNITY INSURANCE

COMPANY, alleging as follows:

                                    NATURE OF THE CASE

       1.       This is a civil class action for declaratory relief and breach of contract arising from

Plaintiffs’ contract of insurance with the Defendant.

       2.       At the direction of local, state, and/or federal authorities, Plaintiffs were forced to

temporarily close their racquet and fitness club business beginning on March 20, 2020 causing an

interruption to and loss of Plaintiffs’ business income.
            Case 2:20-cv-02666-BMS Document 1 Filed 06/08/20 Page 2 of 19




       3.       Plaintiffs and the Class purchased and paid for an “all-risk” Commercial Property

Coverage insurance policy from Defendant, which provides broad property insurance coverage for

all non-excluded, lost business income, including the losses asserted here.

       4.       Plaintiffs submitted timely notice of their claim to Defendant, but Defendant has

refused to provide the purchased coverage to its insured, and has denied Plaintiffs’ claim for

benefits under the policy.

       5.       Defendant has similarly refused to, or will refuse to, honor its obligations under the

“all-risk” policy(ies) purchased by Plaintiffs and the other members of the putative Class of

insureds.

                                             PARTIES

       6.       Plaintiff, AUBURN RACQUET CLUB, INC. (“Auburn”) is a California

corporation headquartered in California, and is a citizen of California.

       7.       Plaintiff, JACK DRIMMER (“Drimmer”) is an individual d/b/a/ PLEASURE

HILLS REAL ESTATE CO., LLC. Plaintiff Drimmer is a resident and citizen of California.

       8.       Plaintiffs operate a racquet and fitness club business out of their location at 1255

Racquet Club Drive, Auburn, California (“Covered Property”).

       9.       Defendant Philadelphia Indemnity Insurance Company is a corporation with its

principal place of business in Pennsylvania and is a citizen of Pennsylvania. Defendant is a

subsidiary of Philadelphia Consolidated Holding Corporation (“Holding Corporation”), which is

parent to several affiliated insurance companies, all marketed under the group name Philadelphia

Insurance Companies, with its corporate headquarters in Bala Cynwyd, Pennsylvania. The

Holding Corporation is a subsidiary of Tokio Marine North America, Inc., and a member of the




                                                 -2-
          Case 2:20-cv-02666-BMS Document 1 Filed 06/08/20 Page 3 of 19




Tokio Marine Group, which is a subsidiary of Tokio Marine Holdings, Inc. Defendant has issued

over 550,000 insurance policies throughout the United States.

                                             JURISDICTION

        10.      This Court has subject matter jurisdiction over this action pursuant to 28 U.S.C. §

1332(d), the Class Action Fairness Act, which affords federal courts with original jurisdiction over

cases where any member of the plaintiff class is a citizen of a state different from any defendant

(i.e., so-called “minimum diversity of citizenship,”) and where the amount in controversy exceeds

$5,000,000, exclusive of interest and costs. Here, there exists minimal diversity of citizenship

because Plaintiffs (and some members of the Class) and Defendant are citizens of different states,

and the aggregated claims of the putative Class members exceed $5,000,000, exclusive of interest

and costs.

        11.      The Court has personal jurisdiction over Defendant because at all relevant times it

has engaged in substantial business activities in Pennsylvania. In addition to maintaining its

headquarters in Pennsylvania, Defendant has, at all relevant times, transacted, solicited, and

conducted business in Pennsylvania through its employees, agents, and/or sales representatives,

and derived substantial revenue from such business in Pennsylvania.

        12.      Venue is proper in this district pursuant to 28 U.S.C. § 1391(b)(1) because

defendant resides in this district.

                                       FACTUAL BACKGROUND

              Plaintiffs Purchased an “All-Risk” Policy of Property Insurance That Broadly
                  Provides Coverage for Loss of Business Income, Among Other Things

        13.      Plaintiffs purchased a contract of insurance from Defendant, whereby Plaintiffs

agreed to make payments (in the form of premiums) to Defendant in exchange for Defendant’s




                                                -3-
         Case 2:20-cv-02666-BMS Document 1 Filed 06/08/20 Page 4 of 19




promise to indemnify Plaintiffs for losses at the Covered Property, including, but not limited to,

business income losses.

       14.     Plaintiffs’ contract of insurance with Defendant bears the Policy Number

PHPK2018389 (the “Policy”), which is effective for the period of August 1, 2019 to August 1,

2020 (the “Policy Term”). The Policy is attached hereto as Exhibit A.

       15.     Plaintiffs paid all premiums owed to Defendant under the Policy, and Defendant

accepted all such premiums from Plaintiffs.

       16.     The Policy is a form policy issued by Defendant.

       17.     The Policy is an “all-risk” policy, which provides the broadest property insurance

coverage available.

       18.     The Policy provides coverage for “direct physical loss of or damage to Covered

Property . . . caused by or resulting from any Covered Cause of Loss.”

       19.     The Policy defines “Covered Cause of Loss” as “direct physical loss unless the loss

is excluded or limited in [the Policy].”

       20.     The Policy does not define the phrase “direct physical loss of or damage to . . . .”

       21.     However, the use of the disjunctive “or” in the phrase “direct physical loss of or

damage to” means that coverage is triggered if either a physical loss of property or damage to

property occurs. The concepts are separate and distinct and cannot be conflated.

       22.     Physical loss of, or damage to, property may be reasonably interpreted to occur

when a covered cause of loss threatens or renders property unusable or unsuitable for its intended

purpose or unsafe for normal human occupancy and/or continued use.

       23.     The Policy provides Plaintiffs with, inter alia, various business income and extra

expense coverages during the Policy Term.



                                               -4-
         Case 2:20-cv-02666-BMS Document 1 Filed 06/08/20 Page 5 of 19




       24.     Under the Policy, Defendant agrees to pay: “the actual loss of Business Income

you sustain due to the necessary ‘suspension’ of your ‘operations’ during the ‘period of

restoration.’ The ‘suspension’ must be caused by direct physical loss of or damage to

property at premises which are described in the Declarations and for which a Business

Income Limit of Insurance is shown in the Declarations.” The Policy describes the covered

premises as “1255 Racquet Club Drive, Auburn, California 95603-3022,” the Covered Property,

and coverage is listed for “Business Income” with a Limit of Insurance of “$1,750,000.”

       25.     Additional coverage is provided under the Policy for business income losses

resulting from an “action of civil authority” which prohibits access to the Covered Property, related

to a “Covered Cause of Loss” at property other than the Covered Property: “When a Covered

Cause of Loss causes damage to property other than property at the described premises, we

will pay for the actual loss of Business Income you sustain . . . caused by action of civil

authority that prohibits access to the described premises . . . .”

       26.     The Policy also contains an “Elite Property Enhancement” which provides that

coverage under the Policy “is extended, subject to all provisions herein, to cover ‘Business

Income/Extra Expense’ incurred when ‘Contingent Business Property’ is damaged by a

Covered Cause of Loss.” For purposes of this extended coverage, “Contingent Business

Property” is defined as “property operated by others on whom you depend to: 1) Deliver

materials or services to you or to others for your account (Contributing Locations); 2) Accept

your products or services (Recipient Locations); 3) Manufacture products for delivery to

your customers under contract of sale (Manufacturing Locations); or 4) Attract customers

to your business (Leader Locations).”




                                                -5-
         Case 2:20-cv-02666-BMS Document 1 Filed 06/08/20 Page 6 of 19




        27.     Members of the Class also purchased a policy of insurance from Defendant

providing for the same business income coverage, and using the same form policy provisions.

        In Response to COVID-19, California and Other State Governments Issue Sweeping
                        Orders Shutting Down “Non-Essential” Businesses

        28.     Severe acute respiratory syndrome coronavirus 2 (“COVID-19”) has spread, and

continues to spread, rapidly across the United States and has been declared a pandemic by the

World         Health    Organization.      See         https://www.health.harvard.edu/diseases-and-

conditions/coronavirus-resource-center (last accessed May 6, 2020).

        29.     The global COVID-19 pandemic is exacerbated by the fact that the deadly virus

physically infects and stays on surfaces of objects or materials for many days.

        30.     According to a study published in The New England Journal of Medicine, COVID-

19 is widely accepted as a cause of real physical loss and damage. It remains stable and

transmittable in aerosols for up to three hours, up to four hours on copper, up to 24 hours on

cardboard and up to two to three days on plastic and stainless steel. See https://www.nih.gov/news-

events/news-releases/new-coronavirus-stable-hours-surfaces (last accessed May 6, 2020).

        31.     Another study, published in the Journal of Hospital Infection, found: “Human

coronaviruses can remain infectious on inanimate surfaces at room temperature for up to 9 days.

At a temperature of 30°C or more the duration of persistence is shorter.” See

https://www.inverse.com/science/coronavirus-4-studies-explain-how-covid-19-sticks-to-surfaces

(last accessed May 6, 2020).

        32.     On March 4, 2020, in response to the COVID-19 pandemic, California Governor

Gavin Newsom declared a state of emergency for California.1



1
 https://www.gov.ca.gov/wp-content/uploads/2020/03/3.4.20-Coronavirus-SOE-
Proclamation.pdf

                                                 -6-
          Case 2:20-cv-02666-BMS Document 1 Filed 06/08/20 Page 7 of 19




       33.     On March 19, 2020, the Department of Health and Human Services for Placer

County (where the Covered Property is located) issued an order ceasing all non-essential business

activities.2 This order was renewed on April 16, 2020.3 Plaintiffs’ business is not included on the

list of essential businesses. Also on March 19, 2020, Governor Newsom issued a statewide stay-

at-home order,4 which required “all individuals living in the State of California to stay at home or

at their place of residence.”

       34.     The statewide March 19, 2020 stay-at-home order permitted exceptions for 16

critical infrastructure sectors identified by the federal government. Plaintiffs’ business does not

match the criteria for any of these 16 sectors.5

       35.     On May 7, 2020, Governor Newsom issued an order6 permitting a gradual statewide

movement from Stage 1 to Stage 2, which entails a slow reopening of the state.7

       36.     Plaintiffs’ business will not be permitted to open during Stage 2.8

       37.     There is no planned date for when California will enter Stage 3, at which time

Plaintiffs’ business may be permitted to open.9




2 https://www.placer.ca.gov/DocumentCenter/View/43269/PlacerCounty-COVID-19-Directive
3
  https://www.placer.ca.gov/DocumentCenter/View/43966/Amended-Health-Officer-Order-
41620. Although this second Placer County order expired on May 1, 2020, Placer County
remains under the statewide stay-at-home order.
4
  https://www.gov.ca.gov/wp-content/uploads/2020/03/3.19.20-attested-EO-N-33-20-COVID-
19-HEALTH-ORDER.pdf
5
  https://www.cisa.gov/identifying-critical-infrastructure-during-covid-19
6
  https://www.cdph.ca.gov/Programs/CID/DCDC/CDPH%20Document%20Library/COVID-
19/SHO%20Order%205-7-2020.pdf
7
  https://www.gov.ca.gov/wp-content/uploads/2020/05/5.4.20-Update-on-Californias-Pandemic-
Roadmap.pdf
8
  https://www.cdph.ca.gov/Programs/CID/DCDC/Pages/COVID-19/Local-Variance-
Attestations.aspx
9
  https://abc7.com/california-reopen-when-newsom-executive-order-today-will/6158311/

                                                   -7-
         Case 2:20-cv-02666-BMS Document 1 Filed 06/08/20 Page 8 of 19




       38.     Most other states, including those in which the putative Class members reside

and/or do business, have issued similar compulsory shut-down orders for “non-essential”

businesses, or businesses deemed not to be “life sustaining.”

       39.     The closure of all “non-life-sustaining businesses” evidences an awareness on the

part of both state and local governments that COVID-19 causes loss of or damage to property. This

is particularly true in places where business is conducted, as the contact and interaction necessarily

incident to such businesses causes a heightened risk of the property becoming contaminated.

       40.     For example, a New York City Executive Order entered on March 16, 2020

specifically acknowledged that: “[COVID-19] physically is causing property loss and damage.”

See https://www1.nyc.gov/assets/home/downloads/pdf/executive-orders/2020/eeo-100.pdf (last

accessed May 6, 2020).

       41.     Similarly, in a March 16, 2020 proclamation, the City of New Orleans

acknowledged COVID-19’s “propensity to attach to surfaces for prolonged periods of time,

thereby spreading from surface to person and causing property loss and damage in certain

circumstances.” See https://nola.gov/mayor/executive-orders/emergency-declarations/03162020-

mayoral-proclamation-to-promulgate-emergency-orders-during-the-state-of-emergency-due-to-

co/ (last accessed May 6, 2020).

       42.     In Placer County, California, where Plaintiffs’ Covered Property is located, the

County Health Officer, in issuing the directive ceasing all business activities except “essential

services,” explained:

               COVID-19 is difficult to contain because some individuals who contract the virus
       have mild symptoms (or possibly even no symptoms), which means they may not be aware
       they carry the virus. Because evidence shows the disease is easily spread, gatherings can
       result in preventable transmission of the virus. The scientific evidence shows that at this


                                                -8-
         Case 2:20-cv-02666-BMS Document 1 Filed 06/08/20 Page 9 of 19




       stage of the emergency, it is essential to slow virus transmission as much as possible to
       protect the most vulnerable and to prevent the health care system from being overwhelmed.
       One proven way to slow the transmission is to limit interactions among people as much as
       possible. By reducing the spread of the COVID-19 virus, this Directive helps preserve
       critical and limited health care capacity in Placer County.

       https://www.placer.ca.gov/DocumentCenter/View/43269/PlacerCounty-COVID-19-
       Directive

       In upholding the Governor of Pennsylvania’s Proclamation of a state-wide disaster and the

Executive Orders mandating the closure of businesses within Pennsylvania, the Pennsylvania

Supreme Court noted the significant risk of the spread of the COVID-19 virus, even in locations

where the disease has not been detected:

               Covid-19 does not spread because the virus is “at” a particular location. Instead it
               spreads because of person-to-person contact, as it has an incubation period of up to
               fourteen days and that one in four carriers of the virus are asymptomatic.
               Respondents’ Brief at 4 (citing Coronavirus Disease 2019, “Symptoms,” CDC,
               https://www.cdc.gov/coronavirus/2019-ncov/symptoms-testing/symptoms.html
               (last accessed 4/9/2020)). The virus can live on surfaces for up to four days and can
               remain in the air within confined areas and structures. Id. (citing National Institutes
               of Health, “Study suggests new coronavirus may remain on surfaces for days,”
               (Mar. 27, 2020) https://www.nih.gov/news-events/nih-research-matters/study-
               suggests-new-coronavirus-may-remain-surfaces-days (last accessed 4/9/2020) and
               Joshua Rabinowitz and Caroline Bartman, “These Coronavirus Exposures Might
               be the Most Dangerous,” The New York Times (Apr. 1, 2020)
               https://www.nytimes.com/2020/04/01/opinion/coronavirus-viral-dose.html).

Friends of DeVito v. Wolf, ___ A. 3d ___, 2020 WL 1847100, *15-16 (Pa. April 13, 2020).

       43.     Because the COVID-19 virus can survive on surfaces for up to fourteen days, the

Pennsylvania Supreme Court ultimately concluded that “any location . . . where two or more

people can congregate is within the disaster area.”

        Plaintiffs Submit a Claim Under Their “All-Risk” Policy, and Defendant Wrongly
                    Fails and Refuses To Honor Its Obligations Respecting Same

       44.     As a result of the orders governing Plaintiffs’ business, the Covered Property closed

on March 20, 2020 and remains subject to a government-ordered shutdown to this day.



                                                -9-
         Case 2:20-cv-02666-BMS Document 1 Filed 06/08/20 Page 10 of 19




        45.     Plaintiffs have incurred, and continue to incur, among other things, a substantial

loss of business income and additional expenses covered under the Policy.

        46.     On March 20, 2020 Plaintiffs provided written notice to Defendant of their claim

for the interruption to their business.

        47.     Defendant has refused to provide coverage for Plaintiffs’ claims. See Exhibit B,

“Claim Summary,” as reported to Mackey & Mackey Insurance Agency, March 20, 2020.

                    Plaintiffs’ Losses Arise From Direct Physical Loss Or Damage

        48.     Plaintiffs’ Covered Property suffered “direct physical loss or damage” due to the

Governor of California’s Order (and other local governmental orders) mandating that Plaintiffs

discontinue their primary use of the Covered Property. The Governor’s Order, in and of itself,

constitutes a Covered Cause of Loss within the meaning of the Policy.

        49.     Alternatively, and to the extent the Governor’s Order does not constitute a Covered

Cause of Loss within the meaning of the Policy, the COVID-19 pandemic and the ubiquitous

nature of the COVID-19 virus caused a direct physical loss of or damage to Plaintiffs’ Covered

Property.

        50.     Further, and as an additional basis for coverage under the Policy, the governmental

shutdown orders or, alternatively, the ubiquitous nature of the COVID-19 virus, caused direct

physical loss of or damage to property other than Plaintiffs’ Covered Property, and such loss or

damage resulted in an “action by civil authority” prohibiting access to Plaintiffs’ Covered

Property, within the meaning of the Policy.

        51.     Additionally, Plaintiffs’ Contingent Business Property suffered direct physical loss

or damage (as a result of the governmental shutdown orders or, alternatively, the ubiquitous nature




                                               - 10 -
           Case 2:20-cv-02666-BMS Document 1 Filed 06/08/20 Page 11 of 19




of the COVID-19 virus), resulting in lost business income to Plaintiffs, within the meaning of the

Policy.

                              The Virus Exclusion Does Not Apply

          52.   The Policy contains a coverage exclusion for “loss or damage caused by or resulting

from any virus, bacterium or other microorganism” (Form CP 01 40 07 06) (the “Virus

Exclusion”).

          53.   The Virus Exclusion does not preclude coverage for Plaintiffs’ claim under the

Policy.

          54.   First, to the extent that the governmental orders, in and of themselves, constitute

direct physical loss of or damage to Plaintiffs’ Covered Property, the Virus Exclusion simply does

not apply.

          55.   Further, to the extent that the coverage under the policy derives from direct physical

loss or damage caused by the COVID-19 virus, either to Plaintiffs’ Covered Property or to property

other than Plaintiffs’ Covered property (including Plaintiffs’ Contingent Business Property),

Defendant should be estopped from enforcing the Virus Exclusion, on principles of regulatory

estoppel, as well as general public policy.

          56.   In 2006, two insurance industry trade groups, Insurance Services Office, Inc.

(“ISO”) and the American Association of Insurance Services (“AAIS”), represented hundreds of

insurers in a national effort to seek approval from state insurance regulators for the adoption of the

Virus Exclusion.10




   10
     In addition to Form CP 01 40 07 06, which was submitted for approval in most states, the
   insurance industry also sought approval for Form CP 01 75 07 06 in Alaska, District of
   Columbia, Louisiana, New York and Puerto Rico, which contained slightly different
   language related to a mold exclusions that was previously adopted in other states.

                                                - 11 -
         Case 2:20-cv-02666-BMS Document 1 Filed 06/08/20 Page 12 of 19




       57.     In their filings with the various state regulators (including California), on behalf of

the insurers, ISO and AAIS represented that the adoption of the Virus Exclusion was only meant

to “clarify” that coverage for “disease-causing agents” has never been in effect, and was never

intended to be included, in the property policies.

       58.     Specifically, in its “ISO Circular” dated July 6, 2006 and entitled “New

Endorsements Filed to Address Exclusion of Loss Due to Virus or Bacteria,” ISO represented to

the state regulatory bodies that:

               While property policies have not been a source of recovery for losses involving
               contamination by disease-causing agents, the specter of pandemic or hitherto
               unorthodox transmission of infectious material raises the concern that insurers
               employing such policies may face claims in which there are efforts to expand
               coverage to create sources of recovery for such losses, contrary to policy intent.


       59.     Similarly, AAIS, in its “Filing Memorandum” in support of the Virus Exclusion,

represented:

               Property policies have not been, nor were they intended to be, a source of recovery
               for loss, cost or expense caused by disease-causing agents. With the possibility of
               a pandemic, there is concern that claims may result in efforts to expand coverage
               to create recovery for loss where no coverage was originally intended . . .

               This endorsement clarifies that loss, cost, or expense caused by, resulting from, or
               relating to any virus, bacterium, or other microorganism that causes disease, illness,
               or physical distress or that is capable of causing disease, illness, or physical distress
               is excluded . . .

       60.     The foregoing representations made by the insurance industry were false. By 2006,

the time of the state applications to approve the Virus Exclusion, courts had repeatedly found that

property insurance policies covered claims involving disease-causing agents, and had held on

numerous occasions that any condition making it impossible to use property for its intended use

constituted “physical loss or damage to such property.”




                                                - 12 -
         Case 2:20-cv-02666-BMS Document 1 Filed 06/08/20 Page 13 of 19




       61.     The foregoing assertions by the insurance industry (including Defendant), made to

obtain regulatory approval of the Virus Exclusion, were in fact misrepresentations and for this

reason, among other public policy concerns, insurers should now be estopped from enforcing the

Virus Exclusion to avoid coverage of claims related to the COVID-19 pandemic.

       62.     In securing approval for the adoption of the Virus Exclusion by misrepresenting to

the state regulators that the Virus Exclusion would not change the scope of coverage, the insurance

industry effectively narrowed the scope of the insuring agreement without a commensurate

reduction in premiums charged. Under the doctrine of regulatory estoppel, the Court should not

permit the insurance industry to benefit from this type of duplicitous conduct before the state

regulators.

       63.     Upon information and belief, Defendant has denied, or will deny, other Class

members’ claims for coverage under their “all-risk” property damage policies issued by Defendant.

       64.     Defendant’s denial of lost business income claims has left Plaintiffs and the Class

without vital coverage acquired to ensure the survival of their businesses during this temporary

suspension of operations.


                               CLASS ACTION ALLEGATIONS


       65.     Plaintiffs bring this action individually and as a class action on behalf of the

following class (collectively, the “Class”):

       All policy holders in the United States who purchased commercial property
       coverage, including business or interruption income (and extra expense) coverage
       from Defendant and who have been denied coverage under their policy for lost
       business income after being ordered by a governmental entity, in response to the
       COVID-19 pandemic, to shut down or otherwise curtail or limit in any way their
       business operations.




                                               - 13 -
          Case 2:20-cv-02666-BMS Document 1 Filed 06/08/20 Page 14 of 19




        66.      Excluded from the Class are Defendant and its officers, directors, legal

representatives, successors, subsidiaries, and assigns. Also excluded from the Class are any

judicial officer presiding over this matter, members of their immediate family, and members of

their judicial staff.

        67.      The members of the Class are so numerous and geographically dispersed that

joinder would be impracticable. Class members are readily identifiable from information and

records in Defendant’s possession, custody, or control.

        68.      There is a well-defined community of interest in the common questions of law and

fact affecting the Class members. These common legal and factual questions include, but are not

limited to:

                 a.     whether Defendant owed coverage to Plaintiffs and the Class;

                 b.     whether any exclusions to coverage apply;

                 c.     whether Plaintiffs and members of the Class are entitled to damages and, if

so, the measure of such damages; and

                 d.     whether Plaintiffs and members of the Class are entitled to equitable,

declaratory and/or other relief, and if so, the nature of such relief.

        69.      Plaintiffs’ claims are typical of the claims of the absent class members and have a

common origin and basis. Plaintiffs and absent Class members are all injured by Defendant’s

refusal to afford the purchased coverage. Plaintiffs’ claims arise from the same practices and

course of conduct giving rise to the claims of the absent Class members and are based on the same

legal theories, namely the refusal to provide insurance coverage for the loss. If prosecuted

individually, the claims of each Class member would necessarily rely upon the same material facts

and legal theories and seek the same relief. Plaintiffs’ claims arise from the same practices and



                                                 - 14 -
           Case 2:20-cv-02666-BMS Document 1 Filed 06/08/20 Page 15 of 19




course of conduct that give rise to the other Class members’ claims and are based on the same

legal theories.

          70.     Plaintiffs will fully and adequately assert and protect the interests of the absent

Class members and have retained Class counsel who are experienced and qualified in prosecuting

class action cases similar to this one. Neither Plaintiffs nor Plaintiffs’ attorneys has any interests

contrary to or conflicting with the interests of absent Class members.

          71.     The questions of law and fact common to all Class members predominate over any

questions affecting only individual class members.

          72.     A class action is superior to all other available methods for the fair and efficient

adjudication of this lawsuit because individual litigation of the absent Class members’ claims is

economically infeasible and procedurally impracticable. Class members share the same factual and

legal issues and litigating the claims together will prevent varying, inconsistent, or contradictory

judgments, and will prevent delay and expense to all parties and the court system through litigating

multiple trials on the same legal and factual issues. Class treatment will also permit Class members

to litigate their claims where it would otherwise be too expensive or inefficient to do so. Plaintiffs

know of no difficulties in managing this action that would preclude its maintenance as a class

action.

          73.     Additionally, the prosecution of separate actions by individual Class members

would create a risk of inconsistent or varying adjudications with respect to individual Class

members that would establish incompatible standards of conduct for Defendant. Such individual

actions would create a risk of adjudications that would be dispositive of the interests of other Class

members and impair their interests. Defendant, through its uniform conduct, acted or refused to




                                                 - 15 -
         Case 2:20-cv-02666-BMS Document 1 Filed 06/08/20 Page 16 of 19




act on grounds generally applicable to the Class as a whole, making declaratory relief appropriate

to the Class as a whole.

                                          COUNT I
                                     DECLARATORY RELIEF

        74.     Plaintiffs incorporate by reference each and every allegation set forth above.

        75.     The Declaratory Judgment Act, 28 U.S.C. § 2201(a), provides that in “a case of

actual controversy within its jurisdiction . . . any court of the United States . . . may declare the

rights and other legal relations of any interested party seeking such declaration, whether or not

further relief is or could be sought.” 28 U.S.C. § 2201(a).

        76.     An actual controversy has arisen between Plaintiffs and the Defendant as to the

rights, duties, responsibilities and obligations of the parties in that Plaintiffs contend and Defendant

disputes and denies that the Policy provides coverage to Plaintiffs for any current and future lost

business income, subject to the limit of liability, for the temporary suspension of Plaintiffs’

operations.

        77.     The Policy provides coverage for “direct physical loss of or damage to” the Covered

Property.

        78.     Plaintiffs’ loss of use, loss of access, and loss of functionality of the Covered

Property when government orders made it unlawful for Plaintiffs to fully access, use, and operate

their business at the Covered Property, constitutes a direct physical loss of the Covered Property

under the Policy. Alternatively, the ubiquitous nature of the COVID-19 virus caused direct

physical loss or damage to the Covered Property by preventing Plaintiffs from using the Covered

Property for its intended purpose.

        79.     Additionally, the government shutdown orders or, alternatively, the ubiquitous

nature of the COVID-19 virus, caused direct physical loss or damage to property other than the


                                                 - 16 -
         Case 2:20-cv-02666-BMS Document 1 Filed 06/08/20 Page 17 of 19




Covered Property, thereby invoking coverage under the Policy’s “Civil Authority” provision for

“actual loss of Business or Rental Income . . . caused by action of civil authority that prohibits

access to the described premises.”

       80.     Further, the government shutdown orders or, alternatively, the ubiquitous nature of

the COVID-19 virus, caused direct physical loss of or damage to Plaintiffs’ Contingent Business

Property, thereby invoking coverage under the Policy’s “Elite Property Enhancement” which

provides for the payment of lost Business Income/Extra Expenses when a Covered Cause of Loss

damages “Contingent Business Property.”

       81.     Plaintiffs suffered lost Business Income as a result of damage to Contingent

Business Property by a Covered Cause of Loss, within the meaning of the Policy. Specifically,

the Presence Wellness Center & Spa (“Presence Wellness”) is a tenant of the Covered Property.

All professional services, including among others, massage therapy and chiropractic treatments

offered by Presence Wellness were shut down due to the closure of non-essential businesses.

Plaintiffs lost ancillary business attributed to the patronage by the Presence Wellness customers of

the Covered Property’s vending, food service, merchandise and apparel offerings.

       82.     The Policy constitutes a valid and binding agreement obligating the Defendant to

indemnify Plaintiffs for covered losses. Plaintiffs have substantially performed or otherwise

satisfied all conditions precedent to bringing this action and obtaining coverage pursuant to the

Policy and applicable law, or alternatively, Plaintiffs have been excused from performance by

Defendant’s acts, representations, conduct, or omissions.

       83.     Defendant has failed to indemnify Plaintiffs for their covered losses.

       84.     No exclusion to coverage, including the Virus Exclusion, applies.

       85.     Plaintiffs have suffered and continue to suffer a covered loss under the Policy.



                                               - 17 -
            Case 2:20-cv-02666-BMS Document 1 Filed 06/08/20 Page 18 of 19




       86.      Plaintiffs, individually and on behalf of the Class, seek a Declaratory Judgment that

there is coverage for their business interruption losses under the Policy.

                                        COUNT II
                                   BREACH OF CONTRACT

       87.      Plaintiffs incorporate by reference each and every allegation set forth above.

       88.      Plaintiffs and Defendant entered into a contract of insurance; here, the Policy.

       89.      The Class members entered into a substantially identical policy with Defendant.

       90.      Under the Policy, Defendant agreed to indemnify Plaintiffs and the Class for their

business losses as a result of a covered loss.

       91.      Plaintiffs and the Class members suffered a covered loss under the Policy.

       92.      Plaintiffs and the Class members timely submitted a notice of claim and satisfied

all conditions precedent to receiving the coverage they purchased from Defendant.

       93.      Defendant breached its contract with Plaintiffs and the Class members by failing

and refusing to provide the contracted for coverage.

       94.      Defendant’s breach of the contract has caused Plaintiffs and the Class to suffer

damages in the amount of their unreimbursed business losses or their limits of liability, whichever

is lower.


                                     PRAYER FOR RELIEF

       WHEREFORE, Plaintiffs herein pray as follows:

1)     For a declaration that there is coverage under the Policy for the interruption to Plaintiffs’

business and the associated business income lost therefrom;

2)     For damages, costs and attorney’s fees; and

3)     For such other relief as the Court may deem proper.

TRIAL BY JURY IS DEMANDED

                                                 - 18 -
       Case 2:20-cv-02666-BMS Document 1 Filed 06/08/20 Page 19 of 19




Date: June 8, 2020                          Respectfully submitted,


                                            /s/ Gary F. Lynch
                                            Gary F. Lynch
                                            Kelly K. Iverson
                                            CARLSON LYNCH LLP
                                            1133 Penn Avenue, 5th Floor
                                            Pittsburgh, PA 15222
                                            P: (412) 322-9243
                                            F: (412) 231-0246
                                            glynch@carlsonlynch.com
                                            kiverson@carlsonlynch.com

                                            Todd Carpenter
                                            CARLSON LYNCH LLP
                                            1350 Columbia Street, Suite 603
                                            San Diego, CA 92101
                                            P: (619) 762-1910
                                            F: (619) 756-6991
                                            tcarpenter@carlsonlynch.com

                                            Counsel for Plaintiffs




                                   - 19 -
